Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

4.	Claims 1 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23,24and 25 of U.S. Patent No. 9857805 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

4.	Claims 1,2,3,4,10,11,12,13 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1and 3, 1,1,16,9,9,2,7and 11 of U.S. Patent No. 9857805. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

4.	Claims 1,8 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19,21,22 of U.S. Patent No. 9857805 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

4.	Claims 1,9,11 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 3,14,8 and 10 of U.S. Patent No. 10866601 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
 4.	Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10866601 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

4.	Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of U.S. Patent No. 10866601 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11237574 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11237574 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11237574 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,11,13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated  by Martinez (US Patent Application 0140130878).



Regarding claim 1. 

Martinez disclose, paragraphs [0014]-[0017] and [0036], all of the elements of claim 1.

`	A fluid control device, comprising: a fluid pipe section including a fluid inlet and a fluid outlet configured to be connectable in series to a fluid pipe; a fluid valve coupled in series within the fluid pipe section separating a fluid inlet side from a fluid outlet side, wherein the fluid inlet side corresponds to the fluid inlet of the fluid pipe section and the fluid outlet side corresponds to the fluid outlet of the fluid pipe section, the fluid valve controlling a fluid flow through the fluid pipe section; an electric motor mechanically connected to the fluid valve; a temperature sensor connected to the fluid pipe section monitoring a temperature of the fluid flow within the fluid pipe section; a pressure sensor connected to the fluid pipe section monitoring a pressure of the fluid flow within the fluid pipe section; and a flow rate sensor connected to the fluid pipe section monitoring a flow rate of the fluid flow within the fluid pipe section; a control device processor electrically connected to the electric motor and electrically connected to the temperature sensor, the pressure sensor and the flow rate sensor; and a communication device coupled to the control device processor, the communication device configured to be wirelessly connectable to a remotely disposed fluid monitoring and control system.

Regarding claim 11. The fluid control device of claim 1, wherein the communication device comprises a wireless communication transmitter and receiver configured to wirelessly communicate with the remotely disposed fluid monitoring and control system.

Martinez discloses the use of in paragraphs [0013] and [0015].


Regarding claim 13. The fluid control device of claim 1, wherein the fluid flow comprises a liquid flow, a gas flow, an air flow or a combination thereof.

Martinez discloses “Yet another embodiment of the present invention includes a valve for connecting to a valve network comprising: at least one valve assembly, the valve assembly comprising: at least one valve to control a fluid or gas flow” (paragraph [0017]

Regarding claim 14. The fluid control device of claim 1, including a battery or a power input electrically connected to the control device processor.

Martinez paragraph [0013] discloses the use of a battery as a power source.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez (US Patent Application 0140130878).

Regarding claim 2. 
Martinez discloses the fluid control device of claim 1, 

Martinez does not specifically disclose wherein the pressure sensor is disposed on the fluid outlet side of the fluid valve.

It would have been an obvious matter of design choice to locate the sensor on the valve output, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the pressure sensor on either side of the valve.

Regarding claim 3. 

Martinez discloses the fluid control device of claim 2, 

Martinez does not disclose wherein no pressure sensor is disposed on the fluid inlet side of the fluid valve.

It would have been an obvious matter of design choice to not locate the sensor on the valve inlet, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the pressure sensor on either side of the valve or not on either side of the valve.

Regarding claim 4. 
Martinez discloses the fluid control device of claim 3, 

wherein the temperature sensor is disposed on the fluid outlet side of the fluid valve.
It would have been an obvious matter of design choice to locate the sensor on the valve output, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the pressure sensor on either side of the valve.

Regarding claim 5. 
Martinez discloses the fluid control device of claim 4, 

Martinez does not disclose wherein no temperature sensor is disposed on the fluid inlet side of the fluid valve.
It would have been an obvious matter of design choice to not locate the sensor on the valve inlet, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the temperature  sensor on either side of the valve or not on either side of the valve.

Regarding claim 6. 
Martinez discloses the fluid control device of claim 5,

Martinez does not disclose wherein flow rate sensor is disposed on the fluid outlet side of the fluid valve.

It would have been an obvious matter of design choice to locate the sensor on the valve output, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the flow sensor on either side of the valve.

Regarding claim 7. 
Martinez discloses the fluid control device of claim 6,

Martinez does not disclose  wherein no flow rate sensor is disposed on the fluid inlet side of the fluid valve.
It would have been an obvious matter of design choice to not locate the sensor on the valve inlet, since applicant has not disclosed that a specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the flow rate sensor on either side of the valve or not on either side of the valve.

Regarding claim 8.
Martinez discloses the fluid control device of claim 3, 

Martinez does not disclose wherein the fluid valve is a ball valve.

It would have been an obvious matter of design choice to use a commonly known ball type valve, since applicant has not disclosed that a specific valve type solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any number of known valve types.

Regarding claim 9. 

Martinez discloses the fluid control device of claim 8, 

Martinez does not disclose wherein the flow sensor is a turbine wheel.

It would have been an obvious matter of design choice to use a commonly known turbine wheel type flow sensor, since applicant has not disclosed that a specific flow sensor type solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any number of known valve types.
Regarding claim 10. 

Martinez disclose the fluid control device of claim 9, 

Martinez does not disclose wherein the remotely disposed fluid monitoring and control system comprises a smart phone, a portable electronic device or a computer.

Martinez discloses “the at least one of the communications module of the valve network is capable of communication with a remote land-based location and an offshore surface location.” (paragraph [0015])
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where remote capabilities are available to use commonly known devices such a smart phones and computers to enable this communication

Regarding claim 12. 

Martinez discloses the fluid control device of claim 1, 

Martinez does not disclose a system including a housing enclosing at least the electric motor and the control device processor.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to locate all elements of a system in a housing for the simplicity of minimizing space and for allowing of transport of numerous components at the same time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753